In an action commenced under sec. 49.03, Stats., before the state department of public welfare, division of public assistance, by Brown county against the town of Drummond, Bayfield county, and the city of Green Bay, to be reimbursed as provided in ch. 49, Stats., for aid given Henry Mazur, a pauper whose legal settlement was in the town of Drummond, in Bayfield county, and who was furnished relief aid by Green Bay, Bayfield county was ordered to pay $424.01 to Brown county.  For the review of the order, an appeal, under sec. 49.03 (8a) (c), Stats., was taken by the town of Drummond to the circuit court for Douglas county.  The court affirmed the order of the state department of public welfare; and from the court's determination the town of Drummond appealed.
This appeal by the town of Drummond is from a circuit court's determination affirming an order, which was made by the state department of public welfare, division of public assistance, in a proceeding under sec. 49.03 (8a) (c), Stats., and which required the payment of $424.01 by Bayfield county to Brown county for relief furnished to Henry Mazur, whose legal settlement, Brown county contended, was and continued in the town of Drummond.  The parties to this appeal stipulated that "the only question in issue in the above-entitled matter is whether there was timely service of the notice of nonresidence" (as required by sec. 49.03 (3), Stats. 1935); that said notice was served on June 11, 1935, and the first relief granted and received was so granted and received on June 19, 1935; and that a bill of exceptions is waived.  To pass upon the issue thus stipulated it suffices to note the following undisputed facts. *Page 560 
Prior to April 28, 1935, Mazur's legal settlement was in the town of Drummond and there he received pauper support until he removed to Green Bay on about that date.  He had spasmodic employment at Green Bay until June 5, 1935, when he applied there for pauper relief, claiming to be in destitute circumstances, and then executed the application form required of an applicant by the relief authorities.  After the completion their action on the application on June 8th so as to entitle Mazur to relief, the city's relief authorities caused written notice of the application to be served on June 11, 1935, on Bayfield county; which in turn then served notice on the defendant town.  The first relief was not actually furnished to Mazur by Green Bay until June 19, 1935, after the exchange and receipt by the city's relief authorities of correspondence mentioned in the circuit judge's decision (which is part of the record on this appeal) as follows:
"According to the exhibits attached to the record on June 6th the Green Bay relief authorities wrote Mr. C. W. Smith, the director of relief at Washburn, regarding the Mazur case and gave him the information regarding the destitute circumstances and also stating that they were forwarding the nonresident notice.  This letter was answered by the outdoor relief department of Bayfield county by a letter dated June 13, 1935, written by Pearl Hay, case supervisor, in which it was stated that Mazur's legal settlement was Bayfield county; that it was best for him under the circumstances to stay in Green Bay as there was no opportunity for him to secure employment in Bayfield county, and that Bayfield county would reimburse Brown county for any relief given to Mazur.  There is also other correspondence relative to this case and the grocery order heretofore mentioned."
Appellant contends that because the notice was served on Bayfield county on June 11, 1935, which was before Green Bay actually gave the first relief to Mazur on June 19th, it was a nullity and ineffective as the notice required by sec. *Page 561 
49.03 (3), Stats. 1935.  The provisions of this statute, so far as here material, are:
"The clerk of the municipality furnishing such relief shall, . . . and within ten days after such person becomes a public charge, shall serve upon the county clerk of his county a written notice which shall state the name of the person who has received
public aid, the name of the municipality where such person claims a legal settlement, . . . and the date on which the first aid or support was furnished.  In case such notice is not given within ten days, the same may be given at any other time, but the county shall be liable only for the expense incurred for the support of such person from and after the time of the giving of such notice."
Appellant contends that by reason of the use of the words which are italicized in the above-quoted provisions, the prescribed written notice as to the relief of nonresident indigents is not to be served until after the first of such relief has been furnished; and that therefore any service of such notice prior to the time the applicant for the relief has become a public charge is a nullity and of no effect.  In connection with that contention and its claim that there are no existing equities whereby sec. 49.03 (3), Stats., might be qualified in this case, appellant relies upon the conclusion stated in Holland v.Cedar Grove, 230 Wis. 177, 188, 189, 282 N.W. 111, 282 N.W. 448, that "There are no equities between municipalities in respect to caring for and supporting paupers.  The whole matter being purely and strictly statutory, there is no liability where a statute imposes none."
Appellant argues that the notice was misleading for the reason that Mazur did not become a public charge in Green Bay until the relief was actually furnished after the service of the notice on Bayfield county; and that the town of legal settlement is not concluded by mere service of such notice, because that is necessary for the purpose of giving such town an *Page 562 
opportunity to determine whether it will provide direct aid, or seek a removal order on an application to the county or municipal judge under sec. 49.03 (9), Stats, "for an order directing such poor person to return to the county or municipality of his legal settlement."  And in this connection appellant argues that if the defendant county or town had sought a removal order on June 11, 1935, the date of the service of the nonresident notice, or at any time prior to June 19, 1935, such an order would have been unobtainable because Mazur was not given relief at any time between the 5th and 19th of June.
Appellant's contentions cannot be sustained.  In view of the undisputed facts stated above, — including those mentioned in Judge DALEY'S decision as to the knowledge of Bayfield county's outdoor relief department in respect to Mazur's legal settlement in that county, his destitute condition and necessity for pauper relief at the times material herein, and that it was then best for him to stay in Green Bay, as there was no opportunity for him to secure employment in Bayfield county; and that the latter would reimburse Brown county for any relief given to Mazur, — there is in this case no basis for or occasion to consider appellant's contention that the notice, which was served on June 11, 1935, in intended compliance with sec. 49.03 (3), Stats., was misleading to appellant or that, by reason of any statement therein, it was deprived of an opportunity to determine whether to provide direct aid or to seek a removal order on an application therefor under sec. 49.03 (9), Stats.  Neither is there, under those undisputed facts, any substantial basis for sustaining appellant's contention that the notice served on June 11th was fatally defective and therefore a nullity and ineffective because inasmuch as Mazur was not actually furnished any relief by Green Bay until on June 19, 1935, there could not be in the notice the statements prescribed in sec. 49.03 (3), Stats., as to "the name of the person who has received public *Page 563 
aid" and "the date on which the first aid or support wasfurnished."  Any error or omission in strictly complying with the matters thus prescribed because the aid had not actually been furnished by Green Bay to Mazur at the time the notice was given, did not in any manner affect or operate prejudicially or even disadvantageously to appellant.  Moreover, neither of the matters thus prescribed to be stated in the notice constitute the controlling provision therein as to the time when the notice shall be served.  In this latter respect the controlling words in sec. 49.03 (3), Stats., are that the notice shall be served "within ten days after such person becomes a public charge."  In so far as Brown county and Green Bay are concerned, Mazur became a public charge there, and as such was entitled to be furnished at least first aid or support upon his execution of the application and the completion on June 8th by the relief authorities at Green Bay of all proceedings and documents necessary to entitle Mazur to be there accepted as a public charge and furnished the relief.  Consequently, the service of the notice on June 11th was within the prescribed "ten days after such person becomes a public charge," and was therefore in due compliance with the statutory provision as to what was to be done for the protection of the defendant.  At all events, as the learned circuit judge stated in his decision, —
"There were only a few days between the giving of the notice and the actual furnishing of the relief.  It seems to us you might say this was all part of one transaction and that the notice was served `reasonably contemporaneous' with the granting of aid.  It is hard to see how the appellants were in any way deceived or in any way misled by the way the notice was actually given, or that aid was actually furnished thereafter.  Also due notice was served by Bayfield county on the town of Drummond and if Mazur was not a subject for relief Bayfield county or the town of Drummond could have taken proper steps in such case, as provided, to protect their interests.  In other words, if there are any equities it *Page 564 
is clear that Mazur was a resident of Bayfield county and was not a resident of Brown county, and that Bayfield county or the town of Drummond should be liable for the relief furnished. It seems to us that in this situation the provisions of the statute were substantially complied with, and that to hold otherwise this court would have to adopt a line of reasoning which in its opinion would be highly technical."
By the Court. — Order affirmed.